Citation Nr: 9928017	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  95-00 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of gunshot wound of the right knee, with total knee 
replacement, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to November 
1945.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).

In a November 1996 statement, the veteran maintained that he 
had had back pain since his total right knee replacement.  
The Board construes this statement as a claim for back 
disability secondary to service-connected right knee 
disability.  As this claim has not been adjudicated by the 
RO, it is referred there for appropriate action.  


REMAND

The record shows that the veteran filed a claim for a rating 
in excess of 20 percent for his service-connected right knee 
disability on June 2, 1992.  A rating determination that 
month denied the claim, and notification of the adverse 
decision was sent to the veteran in July 1992.  The veteran 
submitted a notice of disagreement in January 1993.  In a 
March 1993 rating decision, the RO increased the disability 
evaluation for the right knee disability to 30 percent, 
effective June 2, 1992.  

In a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet.App. 35 
(1993); see also Hamilton v. Derwinski, 4 Vet.App. 528, 544 
(1993).  There is nothing in the record showing that the 
veteran was only seeking a 30 percent rating for his service-
connected right knee disability.  Further, there is no 
written withdrawal of the issue under 38 C.F.R. § 20.204. 

As such, the veteran was entitled to a statement of the case 
(SOC) explaining the RO's decision.  Although the record 
shows that an SOC was issued in June 1994, it does not 
contain any of the evidence used in deciding the March 1993 
rating.  

According to 38 C.F.R. § 19.29, an SOC must be complete 
enough to allow the appellant to present written and/or oral 
arguments before the Board.  It must contain a summary of the 
evidence, a summary of the applicable laws and regulations, 
with appropriate citations, and a discussion of how such laws 
and regulations affect the determination, and the 
determination and reasons for the determination of the agency 
of original jurisdiction with respect to which disagreement 
has been expressed.  A Supplemental Statement of the Case 
(SSOC), so identified, will be furnished to the appellant and 
his or her representative, if any, when additional pertinent 
evidence is received after an SOC or the most recent SSOC has 
been issued, when a material defect in the SOC or a prior 
SSOC is discovered, or when, for any other reason, the SOC or 
a prior SSOC is inadequate.  38 C.F.R. § 19.31.  

Governing regulations provide that when, during the course of 
review, it is determined that further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board shall remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken.  38 
C.F.R. § 19.9.  

The Board further notes that the veteran's representative has 
argued that the veteran is entitled to a separate rating for 
muscle injury to the right knee under Diagnostic Code 5312.  
In Esteban v. Brown, 6 Vet.App. 259, 261 (1994), the United 
States Court of Appeals for Veterans Claims (Court) (formerly 
known as the United States Court of Veterans Appeal) 
addressed the question of when separate ratings should be 
assigned for separate and distinct manifestations stemming 
from the same injury. 

In order to afford the veteran his full due process rights, 
the case is REMANDED for the following action:

The RO should provide the veteran with an 
SSOC, in accordance with 38 C.F.R. 
§ 19.31, which reviews all of the 
evidence used in deciding the March 1993 
rating decision, to specifically include 
the following: (1) VA Medical Center 
treatment records dated from May 1990 to 
January 1993; and (2) a report of VA 
examination in February 1993.  The SSOC 
should also include a clear and detailed 
analysis of the reasons for the RO's 
March 1993 determination.  It should also 
include a discussion of whether the 
veteran is entitled to a separate 
evaluation for any muscle injury to the 
right knee.  In this regard, the RO's 
attention is directed to Esteban, supra.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is further informed. The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












